DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WISNER LUBERISSE,
                             Appellant,

                                     v.

     DEUTSCHE BANK NATIONAL TRUST COMPANY, etc., et al.,
                        Appellees.

                              No. 4D17-0638

                              [April 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit; Palm
Beach   County;     Joseph     Marx,     Judge;     L.T.    Case     No.
502012CA010083XXXXMB.

  Rachel M. Coe of Polaris Legal Group, Lighthouse Point, for appellant.

   William L. Grimsley and Derek K. Mountford of McGlinchey Stafford,
Jacksonville, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.


                          *          *           *

  Not final until disposition of timely filed motion for rehearing.